DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.

Claim Rejections - 35 USC § 112(b) / second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 now requires “after the amplifying and the inactivating, digesting a single strand of the double-stranded amplification produce with one or more lambda exonucleases to produce amplified ligated probes”.  (Emphasis added) 
While there are numerous types of exonucleases, lambda exonuclease is but one type. Consequently, claim 1 is confusing as to how one can be using “more” than one lambda exonuclease. 

For convenience, claim 105 is reproduced below.

    PNG
    media_image1.png
    142
    584
    media_image1.png
    Greyscale

It is unclear if the “phosphorothioate bonds” are to be found at each of the first “four or more nucleotides” at the 5’ and 3’ ends of the first and second oligonucleotide probes, respectively, or whether the “phosphorothioate bonds” are to be located well within the length of the first and second oligonucleotides probes, wherein these bounds must be at least “four or more nucleotide bonds” from both the 5’ and 3’ ends of the first and second oligonucleotide probes, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 104 and 105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For convenience, claim 1, the sole independent claim pending, and claims 2 and 105 are reproduced below.

    PNG
    media_image2.png
    659
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    520
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    124
    509
    media_image4.png
    Greyscale


As specified in claim 1, one is required to perform a step of “digesting single-stranded, non-hybridized oligonucleotide probes with one or more first exonucleases that are not lambda exonucleases”.  In claim 2, it is specified that “the one or more first exonucleases comprise a mixture of exonuclease enzymes that digest both double and single-stranded oligonucleotide molecules from 5’ and 3’ directions”.  Given such a requirement, it stands to reason that the target nucleic acid, be it in single-stranded or double-stranded form, and any probe, be it unhybridized or hybridized, ligated or unligated, would all be degraded as one is using exonucleases that will degrade both single stranded and double stranded nucleic acids from both directions.  Further, there is no requirement that the activity of the exonucleases on the probes be blocked in any manner.  Likewise, there is no requirement that any amplification product comprise any nucleotide(s) that comprises some feature(s) that would block the activity/activities of the exonucleases.  Given such, it also stands to reason that any amplicon produced would also fall victim to the activity/activities of the exonucleases, which can degrade both single-stranded and double-stranded nucleotides from both the 5’ and 3’ directions.  With all of the nucleic acids 

Acknowledgement is made of new claim 105 requiring:
the first oligonucleotide probe comprises phosphorothioate bonds at four or more nucleotide bonds from the 5' end, and

the second oligonucleotide probe comprises phosphorothioate bonds at four or more nucleotide bonds from the 3' end.

For purposes of examination, the expressions “at four or more nucleotide bonds from the 5’ end” and “at four or more bonds from the 3’ end” have been construed as requiring that there be at least 2 bonds in both strands, and that they do not occur within 4 bases of the 5’ of the first oligonucleotide, and not within 4 bases of the 3’ end of the second oligonucleotide.  Such has been construed as encompassing the first and second probes comprising these phosphorothioate bonds at their 3’ and 5’ ends, respectively.  It is further noted that in accordance with claim 1, these probes are still required to be degraded by the exonuclease.  Such action speaks to one not being able to isolate full-length, ligated, and amplified probes.
In addition to the above, it is noted that claim 1 also requires that one is to use lambda exonuclease to degrade a strand from any double-stranded amplification.  There is no requirement that the strand comprising/constituting the amplified ligated probes not be degraded.  Further, there is no requirement that the amplicon (amplified ligated probe) comprise any feature that would block the 5’→3’ exonuclease activity of the lambda exonuclease. 1 Given that both 
It is also noted that the step of “isolating the amplified ligated probes from the genetic sample” does not require that the step be performed wherein the mixture of amplified ligated probes does not comprise the lambda exonuclease.  Given such, it stands to reason that the lambda exonuclease is still present and can act on the means used to immobilize the amplicon to the substrate, e.g., a capture probe, which can be an oligonucleotide that also comprises 5’ and 3’ ends.  Given such, it stands to reason that the amplified ligated probes would not be isolated, and the washing step would in effect remove all components.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-15, 104 and 105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0151453 A1 (Bergeron et al.), in paragraphs [0332] and [0342], teach using lambda exonuclease to degrade a strand of a double-stranded amplification product, and that the resulting single strand was then used in a microarray hybridization reaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 US 2010/0323361 A1 (Pugh et al.) at paragraph [0062], teaches that lambda exonuclease “digests one strand of linear duplex DNA in the 5’ to 3’ direction”.